Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

CONTINUATION APPLICATION
This application is a Continuation of U.S. Application 16745995, now Pat. No. 10840622, which is a continuation of U.S. Application 15742244, now Pat. No. 10541482.



Specification
The disclosure is objected to because of the following informalities: under the section titled RELATED APPLICATIONS, the patent number associated with each U.S. application 16745995 and 15742244 is missing.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-24, 26, 27; 28-33; 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 10, 12, 20-23 of U.S. Patent No. 10840622. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10840622 in view of Yagi et al. 6019616.
	In reference to claim  25, claim 1 of U.S. Patent No. 10840622 substantially teaches the invention as claimed.
	However claim 1 of U.S. Patent No. 10840622 does not teach the second ends being configured for mounting to a surface of a printed circuit board (PCB) that is perpendicular to the first direction; and the second set of terminals comprises first ends exposed in the cavity and second ends spaced from the first ends in the first direction along the second sidewall, the second ends being configured for mounting to the surface of the PCB.
Yagi teaches the second ends (3c; fig. 1) being configured for mounting to a surface of a printed circuit board (60; fig. 1) that is perpendicular to the first direction (i.e. the direction that a complementary connector is inserted into 50; fig. 1); and the second set of terminals comprises first ends (3b; fig. 1) exposed in the cavity (50) and second ends (3c) spaced from the first ends in the first direction along the second sidewall, the second ends being configured for mounting to the surface of the PCB (See fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Yagi in order to surely secure the electrical connector to a stable surface.
 
Claims 17-24, 26, 27; 28-33; 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, 12, 20-23 of U.S. Patent No. 10541482. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10541482 in view of Yagi et al. 6019616.
	In reference to claim  25, claim 1 of U.S. Patent No. 10541482 substantially teaches the invention as claimed.
	However claim 1 of U.S. Patent No. 10541482 does not teach the second ends being configured for mounting to a surface of a printed circuit board (PCB) that is perpendicular to the first direction; and the second set of terminals comprises first ends exposed in the cavity and second ends spaced from the first ends in the first direction along the second sidewall, the second ends being configured for mounting to the surface of the PCB.
Yagi teaches the second ends (3c; fig. 1) being configured for mounting to a surface of a printed circuit board (60; fig. 1) that is perpendicular to the first direction (i.e. the direction that a complementary connector is inserted into 50; fig. 1); and the second set of terminals comprises first ends (3b; fig. 1) exposed in the cavity (50) and second ends (3c) spaced from the first ends in the first direction along the second sidewall, the second ends being configured for mounting to the surface of the PCB (See fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Yagi in order to surely secure the electrical connector to a stable surface.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         09/08/2021